10F-3 Report CGCM Core Fixed Income Fund 9/1/2016 through 2/28/2017 Issuer Name Sub-Adviser Trade Date Selling Dealer Offering Size Total Amt. Allocated Purchase Price IMS Health Incorporated TCW 9/14/2016 Goldman Sachs Nvidia Corporation BlackRock 9/13/2016 Goldman Sachs Nvidia Corporation BlackRock 9/13/2016 Goldman Sachs Cisco Systems Inc. BlackRock 9/13/2016 Merrill Lynch Thermo Fisher Scientific Inc. BlackRock 9/14/2016 JP Morgan Securities LLC Gilead Sciences Inc. BlackRock 9/15/2016 Merrill Lynch Gilead Sciences Inc. BlackRock 9/15/2016 JP Morgan Securities LLC HESS CORPORATION BlackRock 9/19/2016 JP Morgan Securities LLC VIACOM INC BlackRock 9/29/2016 Merrill Lynch XYLEM INC BlackRock 10/3/2016 Wells Fargo Securities LLC Danone Western Asset 10/26.2016 Citigroup Global Markets VIRGINIA ELECTRIC AND POWER COMPANY TCW 11/10/2016 Scotia Capital Abbott Laboratories Western Asset 11/17/2016 Banc of America Securities Abbott Laboratories Western Asset 11/17/2016 Banc of America Securities Abbott Laboratories Western Asset 11/17/2016 Banc of America Securities Bank of America Corp. BlackRock 11/21/2016 Merrill Lynch ANALOG DEVICES INC BlackRock 11/30/2016 Credit Suisse Securities (USA) LLC FORD MOTOR COMPANY BlackRock 12/5/2016 Goldman Sachs Credit Suisse Group AG. BlackRock 1/4/2017 CREDIT SUISSE SECURITIES (USA) LLC Comcast Corporation BlackRock 1/5/2017 Wells Fargo Securities LLC Marsh & Mclennan Companies Inc BlackRock 1/9/2017 Merrill Lynch, Pierce, Fenner & Smith Inc Avolon Park Aerospace Holdings Western Asset 1/20/2017 UBS AG Avolon Park Aerospace Holdings Western Asset 1/20/2017 UBS AG Microsoft Corporation BlackRock 1/30/2017 HSBC Securities (USA) Inc. Microsoft Corporation BlackRock 1/30/2017 HSBC Securities (USA) Inc. Microsoft Corporation BlackRock 1/30/2017 HSBC Securities (USA) Inc. Microsoft Corporation BlackRock 1/30/2017 Drexel Hamilton Inc Microsoft Corporation Western Asset 1/30/2017 HSBC Bank USA Microsoft Corporation Western Asset 1/30/2017 HSBC Bank USA BNY Mellon TCW 1/31/2017 Citigroup AT&T Inc TCW 1/31/2017 Citigroup AT&T Inc BlackRock 1/31/2017 Citigroup Global Markets Inc AT&T Inc BlackRock 1/31/2017 Citigroup Global Markets Inc Apple Inc BlackRock 2/2/2017 Goldman Sachs & Co Apple Inc BlackRock 2/2/2017 Deutsche Bank Securities Novartis Capital Corp BlackRock 2/14/2017 JP Morgan Securities LLC Chevron Corp BlackRock 2/28/2017 Barclays Capital Inc Johnson & Johnson BlackRock 2/28/2017 JP Morgan Securities LLC
